USCA11 Case: 20-10925    Date Filed: 02/22/2021   Page: 1 of 8



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10925
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:19-cr-00096-RV-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DENNIS A. TOOMER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                           (February 22, 2021)



Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.
           USCA11 Case: 20-10925           Date Filed: 02/22/2021       Page: 2 of 8



PER CURIAM:



       Dennis Toomer appeals his 240-month sentence, imposed after he pleaded

guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1), 924(e). Toomer contends the district court erred in enhancing his

sentence under the Armed Career Criminal Act, 18 U.S.C. § 924(e) (“ACCA”).

No reversible error has been shown; we affirm.

       Before sentencing, the probation officer prepared a presentence investigation

report (“PSI”). In pertinent part, the probation officer determined that Toomer

qualified as an armed career criminal based on four prior Florida felony

convictions: (1) a 2001 conviction for the sale of cocaine; (2) a 2003 conviction for

felony battery; (3) a 2007 conviction for resisting an officer with violence; and (4)

a 2012 conviction for felony battery.

       Toomer objected to the PSI’s determination that he qualified for an ACCA-

enhanced sentence. Pertinent to this appeal,* Toomer argued that his 2003 and

2012 convictions for felony battery, in violation of Fla. Stat. § 784.03, were not

“violent felonies” under the ACCA.




*
 That Toomer’s convictions for the sale of cocaine and for resisting an officer with violence
constitute qualifying convictions under the ACCA is undisputed.
                                               2
          USCA11 Case: 20-10925        Date Filed: 02/22/2021   Page: 3 of 8



      At the sentencing hearing, the district court overruled Toomer’s objections

to his ACCA classification. After calculating a guidelines range of 210 to 262

months’ imprisonment, the district court imposed a sentence of 240 months.

      We review de novo whether a prior conviction qualifies as a violent felony

under the ACCA. United States v. Vereen, 920 F.3d 1300, 1312 (11th Cir. 2019).

We review the district court’s factual findings for clear error. United States v.

Diaz-Calderone, 716 F.3d 1345, 1348 (11th Cir. 2013).

      The ACCA provides that a defendant who violates 18 U.S.C. § 922(g) and

who has 3 prior convictions for a violent felony or a serious drug offense (crimes

committed at different times) is subject to a 15-year statutory minimum sentence.

18 U.S.C. § 924(e)(1). The ACCA defines “violent felony” as one of several

enumerated crimes or as “any crime punishable by imprisonment for a term

exceeding one year” that “has as an element the use, attempted use, or threatened

use of physical force against the person of another.” Id. § 924(e)(2)(B).

      In determining whether a prior conviction qualifies as a violent felony under

the ACCA, courts generally apply a categorical approach, looking “only to the fact

of conviction and the statutory definition of the prior offense, instead of the actual

facts underlying the defendant’s prior conviction.” See United States v. Robinson,

583 F.3d 1292, 1295 (11th Cir. 2009) (quotations omitted). When -- as in this case

                                           3
          USCA11 Case: 20-10925        Date Filed: 02/22/2021     Page: 4 of 8



-- the statute of conviction lists alternative statutory phrases that define different

crimes, courts apply a modified categorical approach. See Descamps v. United

States, 570 U.S. 254, 257 (2013); Curtis Johnson v. United States, 559 U.S. 133,

136 (2010) (stating that Fla. Stat. § 784.03 is a divisible statute subject to the

modified categorical approach).

      The modified categorical approach allows for a limited inquiry into the facts

underlying the prior conviction to determine which alternative statutory phrase

formed the basis for the defendant’s conviction. Descamps, 570 U.S. at 263. The

district court may consult a limited class of documents, including the charging

document, the written plea agreement, the transcript of the plea colloquy, or any

“record of comparable findings of fact adopted by the defendant upon entering the

plea.” Shepard v. United States, 544 U.S. 13, 20-21, 26 (2005). We have

concluded that a document that is incorporated by reference in a plea agreement --

as the factual basis for the defendant’s guilty plea -- is a “comparable finding of

fact” that may be considered properly under Shepard. See United States v. Gandy,

917 F.3d 1333, 1340-42 (11th Cir. 2019).

      Florida law provides that “[t]he offense of battery occurs when a person: (1)

[a]ctually and intentionally touches or strikes another person against the will of the

other; or (2) [i]ntentionally causes bodily harm to another person.” Fla. Stat.

                                            4
          USCA11 Case: 20-10925       Date Filed: 02/22/2021   Page: 5 of 8



784.03(1)(a). A battery committed by intentionally causing bodily harm

constitutes a violent felony under the ACCA. See Gandy, 917 F.3d at 1339-40

(concluding that Florida bodily-harm battery constitutes a “crime of violence”

under the Guidelines); United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008) (stating that the definition of “crime of violence” under the Guidelines is

analogous to the definition of “violent felony” under the ACCA).

      On appeal, Toomer asserts that the government cannot prove that his 2003

and 2012 felony battery convictions involved the intentional causing of bodily

harm and, thus, the government failed to prove that Toomer had three qualifying

felonies under the ACCA. In particular, Toomer contends the district court erred

in relying on non-Shepard-approved documents to determine the nature of his

felony battery convictions.

      About his 2003 felony battery conviction, Toomer challenges the district

court’s reliance on a document titled “Adult Probable Cause Affidavit.” The

second page of the document consists of an arrest warrant -- signed by a judge and

by the arresting officer -- and a probable cause statement describing an altercation

between Toomer and his 7.5-month pregnant girlfriend during which Toomer “did

push to the ground, pull along the floor and spit on the victim,” causing minor

injuries to the victim’s face and neck.

                                          5
          USCA11 Case: 20-10925          Date Filed: 02/22/2021   Page: 6 of 8



      The district court determined that the “Adult Probable Cause Affidavit” was

incorporated by reference in Toomer’s 2003 plea agreement and, thus, was a

document that could be considered properly under Shepard. We see no clear error

in the district court’s determination.

      Toomer’s 2003 plea agreement consisted of a pre-printed form titled “Plea

and Sentencing Agreement.” The form required a factual basis for the plea, which

could be met by incorporating a document by reference or by writing in the factual

basis. The incorporation-by-reference option -- the option circled on Toomer’s

plea agreement -- provided that “[t]he arrest report which is part of the court record

filed with the clerk of the court is hereby incorporated by reference and agreed to

by the defendant as a factual basis for the plea.” Although Toomer’s pre-printed

plea agreement form used a generic term “arrest report,” the state court docket

contained no document by that name; the “Adult Probable Cause Affidavit” was

the only document in the state court record that provided the factual basis for

Toomer’s plea.

      Toomer next challenges the district court’s reliance on a document titled

“Warrant/OTTIC Affidavit”: a document that included a probable cause statement

for Toomer’s 2012 felony battery conviction. The document described an incident

during which Toomer grasped his mother around the neck and applied pressure,

                                             6
          USCA11 Case: 20-10925       Date Filed: 02/22/2021    Page: 7 of 8



causing a partial obstruction of her airway. As a result, Toomer’s mother nearly

lost consciousness and suffered scratches and abrasions on her neck and face.

      The district court determined that the “Warrant/OTTIC Affidavit” was

incorporated into Toomer’s 2012 plea agreement. As with Toomer’s 2003 felony

battery conviction, his plea agreement for his 2012 felony battery conviction was

on a pre-printed “Plea and Sentencing Agreement” form. The “Factual Basis for

Plea” section of the form, however, read this way: “The arrest report or offense

report or probable cause affidavit which is a part of the court record filed with the

clerk of the court is hereby incorporated by reference and agreed to by the

defendant as a factual basis for the plea.” Given this broad language, the district

court committed no clear error in determining that the “Warrant/OTTIC Affidavit”

provided the factual basis for the plea and was incorporated into the 2012 plea

agreement.

      Because the district court determined reasonably that both the “Adult

Probable Cause Affidavit” and the “Warrant/OTTIC Affidavit” constituted

documents incorporated by reference as the factual bases for Toomer’s guilty

pleas, those documents were reviewable under Shepard. See Gandy, 917 F.3d at

1340-42. The factual allegations in these two incorporated documents are

sufficient to show that each of Toomer’s felony battery convictions were for

                                          7
         USCA11 Case: 20-10925      Date Filed: 02/22/2021   Page: 8 of 8



bodily-harm battery: a violent felony under the ACCA. The district court thus

concluded properly that Toomer had at least three qualifying felony convictions

under the ACCA and was subject to an enhanced sentence.

      AFFIRMED.




                                        8